Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC §§ 102 and 103 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.
Applicant’s arguments with respect to the rejection of claim 9 under 35 USC § 112(b) have been fully considered and are persuasive. The rejection of claim 9 has been withdrawn. 
Applicant’s arguments/remarks with respect to claim interpretation of claim 8 under 35 USC § 112(f) are acknowledged. Claim 8 will not be interpreted under 35 USC § 112(f).

Claim Objections
Claim 21 objected to because of the following informalities: The claim recites in-part, “based on the target area designation information of the particular target area and on the target area informant.” However it is not clear from the context or from the specification what is meant by “the target area informant.” As the error may be grammatical, the claim is objected to. Appropriate correction is required. For purposes of examination under 35 USC § 103 the claim is interpreted as “based on the target area designation information of the particular target area.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-4, 7-15 and 17-21 rejected under 35 U.S.C. 103 as being unpatentable over US 20170094222 A1 to Tangeland et al. (‘Tangeland’).

Regarding claim 1, Tangeland discloses a communication terminal located at a browsing site (par. [0053]-[0054], 840 of fig. 13: receiving endpoint), the communication terminal comprising: 
a memory that stores target area information indicating a plurality of target areas at a distribution site, the distribution site being remotely located from the browsing site (par. [0053]-[0054]: The metadata may contain information about the number of streams, the content in each video stream, where people and other objects of interest are in the streams … At receiving endpoint 840, the metadata information can be used to optimize the layout and composition of video streams. Tangeland does not explicitly describe a memory for storing the metadata, but it is implicit, or at least obvious, that the received metadata is stored, at least temporarily, e.g. in a register memory, in order to optimize the layout and composition of video streams as described); and 
circuitry configured to  
receive target area designation information designating a particular target area of the plurality of target areas (par. [0053]-[0054]: The metadata may contain information about the number of streams, the content in each video stream, where people and other objects of interest are in the streams); and 
display, on a display and based on the target area designation information of the particular target area, both a part of a first image and a part of a second image, wherein the first image having been captured by a first camera at a first position in the distribution site, the second image having been captured by a second camera at a second position in the distribution site, the part of the first image including the particular target area and the part of the second image including the particular target area (par. [0047], fig. 11A-11C: The video streams may be generated from a video signal generated by a single camera (as shown in FIG. 10A) or from video signals generated by multiple cameras (FIGS. 10B and 10C). Additionally, the video streams may be output to be displayed together (FIGS. 10A and 10B) or as alternatives that can be selected based on user preference, the device the streams are being sent to, and/or any other factors (FIG. 10C). When the two video streams are displayed together, the video streams may be displayed side by side, above each other, in a picture-in-picture arrangement or any other manner. par. [0050]: the content displayed at the receiving endpoint may be divided in any manner in order to provide views of any desirable area of interest, including whiteboard views, speaker tracking views, overviews, etc. Note, therefore it is an obvious use case that both of an overview image and a speaker tracking view may show different views of the same person captured by different cameras. Also, par. [0053] describes the dual stream process described above, enhanced with metadata).  

Regarding claim 2, Tangeland discloses the communication terminal of claim 1, wherein in response to reception of the target area designation information, the circuitry controls the display to switch from a display of the first image to display of the part of the first image and the part of the second image (par. [0047], fig. 11A-11C: the video streams may be output to be displayed together (FIGS. 10A and 10B) or as alternatives that can be selected based on user preference, the device the streams are being sent to, and/or any other factors; par. [0050]: For example, the camera system 100 can provide a room overview (i.e., based on the tracking depicted in FIG. 9) and a close-up of the current speaker (i.e., based on the tracking shown in FIG. 9) and the receiving endpoint can chose a layout. An example split screen is shown in FIG. 11A … In some embodiments, the speaker tracking mode may be a default mode, but the users may override this default mode if an overview is desired. Also, par. [0054]: At receiving endpoint 840, the metadata information can be used to optimize the layout and composition of video streams. Note, therefore the view could be switched from a first view to an overview image, Additionally; par. [0050] describes an embodiment wherein the overview image includes a picture-in-picture or split screen with the close up of the speaker, therefore, it is obvious to combine the embodiments resulting in a use case wherein the single image view can be switched to an overview which includes a PIP with the closeup view, in order to provide additional viewing options to the user or to the layout controller).  

Regarding claim 3, Tangeland discloses the communication terminal of claim 2, wherein the circuitry is further configured to determine whether the part of the first image is specified by a user at the browsing site, and control the display to switch the display from the part of the first image to display of the first image, based on a determination that the part of the first image is not specified by the user (as discussed regarding claim 2, par. [0047] and [0050] describe switching between a single view and an overview image, and also describes an overview image that includes a PIP or split screen with a close up portion. Additionally, par [0050] describes a default view which may be overridden by the user. therefore, it is obvious to combine the abovementioned embodiments resulting in a use case wherein a particular view is displayed based on user input or that a different the particular default view is displayed if a particular user input is not received in order to provide the viewer with additional viewing options and ease of use).

Regarding claim 4, Tangeland discloses the communication terminal of claim 3, wherein the circuitry controls the display to continue display of the first image, based on a determination that the part of the first image is specified by the user (as discussed regarding claims 2 and 3, par. [0047] and [0050] describe switching between a single view and an overview image, and also describes an overview image that includes a PIP or split screen with a close up portion. Additionally, par [0050] describes a default view which may be overridden by the user. therefore, it is obvious to combine the abovementioned embodiments resulting in a use case wherein a particular view is displayed based on user input or that a different the particular default view is displayed if a particular user input is not received in order to provide the viewer with additional viewing options and ease of use).

Regarding claim 7 Tangeland discloses an image communication system, comprising: one or more communication terminals according to claim 1 (see rejection of claim 1); and a distribution system including: a camera configured to capture a whole image of the distribution site (802 of fig. 13); and a distribution terminal configured to transmit the whole image to the one or more communication terminals (par. [0053]-[0055], fig. 13: data describing or characterizing the region of interest can also be sent through the image pipelines 804 such that it may be included with the video stream as metadata … In some embodiments, the metadata may ensure that a single stream shows a specific view or crop of a view … As one specific example, metadata may be used to supplement a lecture mode provided by camera system 100. In lecture mode, the camera system 100 may provide a stream of the presenter and a stream of presentation data. The metadata may contain information about where in the video the lecturer is and ensure that the lecturer is always shown. Note, the term ‘whole image’ is a broad term and thus the claim does not require a spherical image. As described in par. [0054], the metadata may ensure that a single stream shows a specific view or crop of a view, therefore a ‘whole’ image is transmitted while only a portion or crop of the image is displayed in accordance with the metadata).  

Regarding claim 8 Tangeland discloses the image communication system of claim 7, wherein the distribution terminal is further configured to designate the particular target area, and transmit the target area designation information indicating the particular target area, to the one or more communication terminals (par. [0053]-[0055], fig. 13: data describing or characterizing the region of interest can also be sent through the image pipelines 804 such that it may be included with the video stream as metadata … In some embodiments, the metadata may ensure that a single stream shows a specific view or crop of a view … As one specific example, metadata may be used to supplement a lecture mode provided by camera system 100. In lecture mode, the camera system 100 may provide a stream of the presenter and a stream of presentation data. The metadata may contain information about where in the video the lecturer is and ensure that the lecturer is always shown).  

Regarding claim 9 Tangeland discloses the image communication system of claim 7, wherein the distribution terminal is further configured to determine whether or not to designate any one of the plurality of target areas at the distribution site, and based on a determination to designate the particular target area, transmit the target area designation information to the communication terminal (par. [0053]-[0055], fig. 13: data describing or characterizing the region of interest can also be sent through the image pipelines 804 such that it may be included with the video stream as metadata … metadata is created based on video and audio processing, including face detection, body detection, motion detection, object recognition, audio triangulation, depth sensing, etc  … In some embodiments, the metadata may ensure that a single stream shows a specific view or crop of a view. Note, the metadata is generated based on, e.g., face recognition, therefore a ‘determination’ is made to generate target area metadata based on whether a face is detected).  

Regarding claim 10, the method of claim 10 is rejected along the same rationale as the communication terminal of claim 1.

Regarding claim 11, the method of claim 11 is rejected along the same rationale as the communication terminal of claim 3.

Regarding claim 12, the non-transitory recording medium of claim 12 is rejected along the same rationale as the communication terminal of claim 1 and because Tangeland further teaches computer instructions stored in memory for performing the method (par. [0041]).

Regarding claims 13-15, the method is rejected along the same rationale as the communication terminal of claims 2-4, respectively.

Regarding claim 17, the non-transitory recording medium is rejected along the same rationale as the communication terminal of claim 3.

Regarding claims 18-20, the non-transitory recording medium is rejected along the same rationale as the communication terminal of claims 2-4, respectively.

Regarding claim 21 Tangeland discloses the communication terminal of claim 1, wherein the circuitry is configured to display both the part of the first image and the part of the second image based on the target area designation information of the particular target area and on the target area informant (par. [0053]-[0054] describes the dual stream process enhanced with metadata; par. [0047], fig. 11A-11C: The video streams may be generated … from video signals generated by multiple cameras … the video streams may be output to be displayed together … When the two video streams are displayed together, the video streams may be displayed side by side, above each other, in a picture-in-picture arrangement or any other manner. par. [0050]: the content displayed at the receiving endpoint may be divided in any manner in order to provide views of any desirable area of interest, including whiteboard views, speaker tracking views, overviews, etc.).  

Claims 6 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Tangeland in view of EP 3461124A1 to Ohmura et al. (‘Ohmura’) (cited in the IDS filed 10/15/2021).

Regarding claim 6, Tangeland discloses the communication terminal of claim 1, wherein the first image is a wide view image which provides an overall FOV of a space (par. [0037]), but fails to disclose wherein the first image is a spherical image as claimed.  
However, in analogous art, Ohmura discloses wherein the first image is a spherical image (para [0136], fig. 5, 6A: the screen includes images that are displayed after a spherical panoramic image and a predetermined-area image are generated based on the captured-image data).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Tangeland in view of the above teachings of Ohmura in order to provide a hand held camera that captures a 360 degree FOV (par. [0015]) to provides benefits such as portability and ease of set up.

Regarding claim 16, the method is rejected along the same rationale as the communication terminal of claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484